Citation Nr: 1721164	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO. 12-17 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Entitlement to service connection for chronic fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to a disability rating in excess of 30 percent for service-connected Irritable Bowel Syndrome (IBS) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction over the appeal now resides with the VA RO in Roanoke, Virginia.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the VA Central Office. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issues of entitlement to service connection for fibromyalgia and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's IBS is characterized by symptoms not greater than daily diarrhea and intermittent constipation with bowel pain and has not resulted in frequent hospitalization or marked interference with employment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for service connected IBS have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.114, Diagnostic Code 7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an October 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded an in-person examination in February 2013. The VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and medical opinion are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected IBS

The Veteran alleges that the severity of his service-connected IBS is not adequately contemplated by the rating criteria. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings.

The RO has evaluated the Veteran's service-connected IBS as 30 percent disabling under Diagnostic Code (Code) 7319 for "irritable colon syndrome (spastic colitis, mucous colitis, etc.)." Under this Code, a 30 percent rating is assigned for severe symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. This is the maximum schedular rating under the code. 38 C.F.R. § 4.114, Code 7319 (2008).

Upon VA examination in February 2013, the Veteran reported a history of constant, dull aching abdominal pain and intermittent need to suddenly use the restroom. The Veteran also described his bowel movements as "loose." The Veteran reported treatment of his IBS with daily Nexium. The VA examiner noted symptoms of alternating diarrhea and constipation, abdominal distension, and nausea. The Veteran reported occasional episodes of bowel disturbance with abdominal distress, and approximated he experienced 7 or more episodes in the prior 12 months. The VA examiner noted that the Veteran's IBS impacted his ability to work, including limiting his ability to eat while he travels, and has had to step out of meetings to use the bathroom. 

During his November 2016 hearing testimony, the Veteran reported that he had not been hospitalized as a result of his IBS, but that he had experienced bowel accidents. The Veteran also reported missing approximately two days of work every month for the year prior, due to his IBS.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.114. Id. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114. With regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329. The Veteran's gastrointestinal disability picture is characterized by diarrhea, constipation, and abdominal distress. As the rating criteria set forth in Diagnostic Code 7319 are based on these symptoms, the Veteran's service-connected gastrointestinal disability is most appropriately rated together under Diagnostic Code 7319. The Board finds no basis for evaluating the Veteran's service-connected IBS under any other provisions pertaining to the digestive system. The disability is already specifically contemplated by the diagnostic code for "irritable colon syndrome," which means that it is inappropriate to rate under any other diagnostic code. See 38 C.F.R. § 4.20 (2008); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Accordingly, the Veteran's claim for an initial rating above 30 percent for his IBS is denied.

Extraschedular Consideration

The Veteran contends that his disability is worse than currently rated and asserts that a higher rating may be warranted under an extraschedular basis.

The Veteran's IBS has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis at any point pertinent to the current claim for an increased rating. See 38 C.F.R. § 3.321. In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations or a marked interference with the Veteran's employment, to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321 (b)(1). 

The Veteran is able to maintain a full time job. Thus, while his service-connected disability would certainly cause some interference with employment, as indicated by the February 2013 VA examiner, this alone would not be tantamount to concluding there was marked interference with employment, meaning above and beyond that contemplated by the assigned rating. Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired. Therefore, marked interference with employment has not been shown. There is also no evidence of exceptional or unusual circumstances that suggest that the Veteran is not adequately compensated for his disability by the regular rating schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity). Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an initial disability rating in excess of the maximum 30 percent for irritable bowel syndrome. 38 C.F.R. § 4.3. 



ORDER

A disability rating in excess of 30 percent for IBS is denied.



REMAND

The Veteran was denied service connection for chronic fatigue syndrome and fibromyalgia in May 2011 due to a lack of diagnosis for either condition. However, in December 2016, the Veteran submitted a letter from his private physician opining that the Veteran's symptoms are consistent with fibromyalgia and chronic fatigue syndrome. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE April 2011 VA EXAMINER and request that he again review the file and respond to the below inquiries. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any fibromyalgia or chronic fatigue disorder symptoms. 

THE EXAMINER IS ADVISED THAT BASED ON THE FACTS IN THIS CASE, HE MUST RESPOND TO THE INQUIRIES BELOW, WITHOUT REGARD TO ANY VA EXAMINATION PROTOCOLS.

Based upon a review of the relevant evidence, the April 2011 physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a current diagnosis of fibromyalgia?

If yes, is the Veteran's fibromyalgia etiologically related to his active service?

b. Does the Veteran have a current diagnosis of chronic fatigue syndrome?

If yes, is the Veteran's chronic fatigue syndrome etiologically related to his active service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's June 1988 enlistment examination absent of any complaints of fatigue or joint pain;

*The August 1992 service treatment records noting right knee pain for 3 years;

*The September 1994 service treatment record noting the Veteran experienced painful joints;

*The Veteran's February 1998 service treatment records noting a history of arthritis, rheumatism, or bursitis;

*The Veteran's February 2005 Gulf War questionnaire absent of complaints of fatigue, swollen, stiff or painful joints;

*The Veteran's July 2009 VA treatment records where he complains of fatigue;

*The Veteran's October 2010 VA treatment record noting right knee and shoulder pain;

*The December 2010 VA examination noting the Veteran's history of knee pain;

*The January 2013 VA treatment record noting the Veteran's fatigue present for 4-5 months;

*The December 2016 letter from a private physician opining that the Veteran's symptoms were consistent with fibromyalgia and chronic fatigue syndrome;

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


